Exhibit 10.10 LICENSE AND COOPERATION AGREEMENT THIS LICENSE AND COOPERATION AGREEMENT (this "Agreement"), effective as of March 31, 2010 (the "Effective Date"), is entered into by and among, on the one hand, Cord Blood America, Inc., a Florida corporation ("CBAI"), having a place of business at 1857 Helm Drive, Las Vegas, NV 89119, and on the other hand, AXM Pharma, Inc., a Nevada corporation, having a place of business at 20955 Pathfinder Road, Suite 100, Diamond Bar, CA 91765 ("AXM Pharma") and Newco, a limited liability company organized under the laws of the Peoples Republic of China which is a wholly owned subsidiary of AXM Pharma and which has a place of business at No 2, Feiyun Road, Hunnan New District, Shenyang, China 10168 ("Newco" and, together with AXM Pharma, "AXM"),with respect to the following facts: WITNESSETH: CBAI is engaged in the collection, processing, testing and preservation of umbilical cord blood (the "Cord Blood Business"). CBAI possesses certain technologies, including know-how, related to the collection, processing, testing and storage of umbilical cord blood; AXM is engaged in the production, marketing and distribution of pharmaceutical and nutraceutical products in China; CBAI and AXM believe that by working together they can develop a Cord Blood Business in China. In order to pursue such business, AXM desires to obtain, and CBAI is willing to grant to AXM, an exclusive license in the Territory to use CBAPs Proprietary Know-how for the development of Cord Blood Business, in accordance with the terms and conditions, and subject to the limitations, of this Agreement. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants herein contained, the parties hereby agree as follows: 1.DEFINITIONS. 1.1"Adjusted Issued and Outstanding Shares" shall mean the number of ordinary shares of Newco which are issued and outstanding. 1.2"Affiliate"" shall have the meaning set forth in Rule 405 promulgated under the Securities Act of 1933. 1.3"Agreement" shall have the meaning set forth in the Preamble. 1.4"Arbitral Tribunal" shall have the meaning given to it in Section 13.2 of this Agreement. 1 1.5"AXM" shall have the meaning given to it in the Preamble. 1.6"AXM Pharma" shall have the meaning given to it in the Preamble. 1.7"CBAI" shall have the meaning given to it in the Preamble. 1.8"CBAI's Proprietary Know-how" shall mean all of CBAI's know-how related to the collection, processing, testing and preservation of stem cells from umbilical cord blood or other sources. 1.9"Confidential Information" shall mean trade secrets or confidential proprietary information of CBAI or AXM which may be exchanged between the parties at any time and from time to time during the term of this Agreement. Information shall not be considered confidential to the extent that it (a) is publicly disclosed through no fault of any party hereto, either before or after it becomes known to the receiving party; (b) was known to the receiving party prior to the date of this Agreement, which knowledge was acquired independently and not from another party hereto (or such party's employees), to the extent that the receiving party can show documentary evidence of such knowledge; (c) is subsequently disclosed to the receiving party in good faith by a third party who has a right to make such disclosure; (d) has been published by a third party as a matter of right, subject to the prior written consent of such 3 rd party if required . 1.10"Contract Services" shall mean and all business services provided by AXM, its successors, assigns, Affiliates and sub licensees, in connection with or pertaining to the collection, processing, testing and preservation of umbilical Cord Blood 1.11"Cord Blood Business" shall have the meaning given to it in the Recitals, 1.12"Effective Date" shall have the meaning given to it in the Preamble. 1.13"Improvements and Enhancements" to the Contract Services shall mean and include any and all Inventions, and any and all changes, modifications and amendments to either party's know-how which: (i) improve the performance or efficacy of the Contract Services; (ii) reduce any side effects, drug interactions or other adverse effects of the Contract Services; or (iii) reduce the cost and/or increase the efficiency or productivity of the manufacturing and production processes for the Contract Services. 1.14"Inventions" shall mean and include any and all inventions and discoveries which are, or may be, patentable or otherwise protectable under the patent or other intellectual property laws within the Territory, which relate to the Contract Services, and which are conceived, discovered or reduced to practice during the continuance of this Agreement. 2 1.15""Minimum Royalties" shall have the meaning given to it in Section 4.3 of this Agreement. 1.16"Net Revenues" shall mean the gross amount received by AXM, or its Affiliates and sub-licensees, or any of them, on all sales of Contract Services, less (i) discounts actually allowed, (ii) credits for claims, allowances, retroactive price reductions, (iii) duties, transportation and insurance, sales taxes or other governmental charges actually paid in connection with provision of Contract Services (but excluding what are commonly known as income taxes and value-added taxes). The provision of Contract Services by AXM to any Affiliate which is a reseller or vendor of such services and whose financial statements are consolidated with the financials of AXM Pharma under U.S. GAAP, shall be excluded, and only the subsequent provision of such Contract Services by such Affiliates to unrelated parties shall be deemed Net Revenues hereunder. 1.17"Newco" shall have the meaning given to it in the Preamble. 1.18"Northeast Provinces" shall have the meaning given to it in Section 3.2. 1.19"Report" shall have the meaning given to it in the Section 4.4 of this Agreement. 1.20"Territory" shall mean the People's Republic of China, the Hong Kong SAR and Macao SAR. 1.21"Trademarks" shall mean and include those trademarks services marks or and trade names, proposed by AXM for use with Contract Services, and approved in writing by CBAI, which approval shall not be unreasonably withheld. 1.22"Valid Claim" shall mean (a) any claim of an issued and unexpired patent which has not been held unenforceable or invalid by a court or other governmental agency of competent jurisdiction in an unappealed or unappealable decision, and which has not been disclaimed or admitted to be invalid or unenforceable through reissue or otherwise, or (b) a pending claim in a pending patent application. Notwithstanding (b) above, if a pending claim in a pending patent application does not issue as a claim as defined in (a) above within ten (10) years after the date from which the patent application takes priority, that pending claim is not a Valid Claim unless and until it subsequently issues, in which case such claim shall be reinstated as a Valid Claim as of the issue date of such claim. 2.COOPERATION TO DEVELOP CORD BLOOD BUSINESS IN CHINA 2.1 General Purpose. The purpose of this Agreement is to establish a strategic relationship between CBAI and AXM to cooperatively develop the Cord Blood Business in the Territory by contributing expertise and that each party has available. Agreement, and the other party agrees to cooperate in attending a meeting via telephone, or at a mutually convenient location as promptly as possible, but in no case delayed by more than thirty (30) days. 3 3.LICENSE. TECHNICAL SUPPORT AND TRAINING 3.1Grant of License. CBAI hereby grants to Newco an exclusive, perpetual license to use CBAI's Proprietary Know-how, to manufacture, produce, market, distribute, sell and use the Contract Services within the Territory, in accordance with the terms and conditions, and subject to the limitations of, this Agreement. The license granted by CBAI to Newco under this Section 3.1 shall include the right to use CBAI's Proprietary Know-how in conducting advanced research and development activities with respect to therapeutic products derived from umbilical cord stem cells, and to utilize the results of such advanced research and development activities, including any Improvements and Enhancements in accordance with the terms and conditions, and subject to the limitations, of this Agreement. CBAI shall be permitted to use any Improvements or Enhancements developed by NEWCO without charge or fee, and NEWCO shall keep CBAI informed on the development of all such Improvements and Enhancements. Sub-licenses shall be permitted with CBAI's consent, which consent will not be unreasonably withheld. 3.2Technical Support and Training. CBAI shall provide at no extra charge to Newco and its relevant Affiliates, such initial training and technical support on the correct implementation and use of CBAI Proprietary Know How within Liaoning, Jilin and Heilongjiang Provinces of China (the "Northeast Provinces"). CBAI may charge a reasonable service fee as mutually agreed by the parties for any technical support or training provided to Newco and/or its Affiliates outside the Northeast Provinces. In addition, CBAI shall provide AXM personnel with reasonable access to consult with pertinent CBAI employees that have had prior experience on Cord Blood Business. Such consultations shall occur at the request of AXM, provided that it is at a mutually agreeable time and place. Each Party shall be responsible for its own expenses incurred in connection with any such consultations. The subject matter and scope of such consultations shall be defined jointly by AXM and CBAI and shall be intended to allow AXM to take hands-on advantage of such pertinent CBAI employees' expertise and resources for purposes of assisting Newco in the development, manufacture, use, marketing, promotion, sale and other commercialization of Contract Services. 4.PAYMENTS AND ROYALTIES. 4.1 Payment. In partial consideration of the exclusive license granted to Newco and other services to be provided by CBAI under this Agreement, Newco agrees to issue to CBAI 100 of its ordinary shares, which shall constitute 10% of Newco's total Adjusted Issued and Outstanding Shares as of the Effective Date, calculated on a fully diluted basis as though all outstanding warrants, options, convertible debt, and/or any other rights to acquire Newco shares have been fully exercisedThe shares issued to CBAI hereunder shall be restricted shares. CBAI's 10% equity interest in Newco shall not be diluted and if additional securities, warrants, options, convertible debt or other rights to acquire shares of Newco are issued, at the same time as such securities or rights are issued, Newco shall issue securities or rights equal to 10% of such additional issued securities or rights, to CBAI; provided, however, that such anti dilution provision shall not apply in the following circumstances: (1) equity securities are issued in an initial public offering by Newco raising net proceeds of at least $5 Million, (2) equity securities are issued in a private placement by Newco in which new investors contribute net capital of not less than $4 Million, (3) equity securities are issued in connection with the establishment of a strategic relationship with an unrelated party or (4) the issuance of equity securities as incentive compensation to officer, employees, directors or agents of Newco pursuant to an equity incentive plan approved by Newco's board of directors. In addition to the ordinary shares, Newco shall issue to CBAI five-year stock purchase warrants to acquire ordinary shares of Newco at an exercise price equivalent to $0.01 per share (the "Warrants"). Exercise of the Warrants shall be subject to a condition that such exercise is required to enable CBAI to maintain an equity ownership interest in Newco equal to at least 5% of the then outstanding shares of capital stock of Newco. 4.2 Royalties. As additional consideration for the exclusive license granted to Newco under this Agreement, Newco shall pay to CBAI a royalty on revenues generated by sale of the Contract Services in the amount of eight and half percent (8.5%) of Net Revenues. Royalty payments shall be made on a quarterly basis, within sixty (30) days after the end of each calendar quarter, based upon the Net Revenues generated by Newco and its Affiliates and sub-licensees during such preceding calendar quarter. Royalties shall be calculated and paid in U.S. dollars by converting all applicable Net Revenues into U.S. dollars in accordance with the provisions of Section 4.6 below. AXM Pharma shall guarantee the payment of royalties hereunder by Newco. 4.3 Minimum Royalties. In order to maintain its exclusive license in the Territory, AXM must pay CBAI the minimum royalties set forth below. If the required minimum royalties are not paid on the date indicated, CBAI shall have the right in its sole discretion to terminate the license granted to AXM under this Agreement, by delivery of 30 days written notice to AXM Royalty Year Minimum Royalty December 31,2011 $
